DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
2	The cancellation of claims 13 and 16-18 is acknowledged. Pending claims are 1-12, 14-15 and 19-20.
3	The rejection of the claims under double patenting over the claims of the U.S. Patents No. 9,980,891; 9,993,406; 10,143,646 and 10,293,191 is withdrawn because the independent claims in the cited patents do not limit the dicarboxylic acids to oxaloacetic acid do not limit the amino acids to asparagine and methionine in a combination with al alkalizing agents as claimed. Further, the copending application No. 16/305,621 does not require oxidizing agents in the dyeing compositions. Therefore, the claims are patentably distinct. 
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Swanson on February 22, 2021.
The application has been amended as follows: 
In the claims:

In claim 1, replace lines 3-9 with the following lines:
-- a)	     oxaloacetic acid in the amount of from about 0.2 to about 4 weight percent, calculated with respect to the undissolved oxaloacetic acid and with respect to a weight of the coloring or bleaching agent, --. 
	In claim 3, in line 2, replace line 2 with the following phrase:
	-- wherein the oxaloacetic acid is --.
	In claim 3, in line 4, replace “dicarboxylic acid” with -- oxaloacetic acid--.
In claim 15, replace lines 2-5 with the following lines:  
 -- -  oxaloacetic acid in a total quantity of from about 2 to about 20% by weight, calculated with respect to the undissolved oxaloacetic acid and with respect to a weight of the composition (A), --. 
5	Claims 1, 3-12, 14-15 and 19-20 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2015/0053228 A1) teaches a hair dyeing composition comprising oxidative dyes (see page 5, paragraphs, 0070-0071), dicarboxylic acids include malic acid (see page 2, paragraph, 0027), amino acids include arginine and lysine (see page 6, paragraphs, 0086-0087), water (see page 4, paragraph, 0059) and hydrogen peroxide (see page 4, paragraph, 0064). However, the closest prior art of record (US’ 228 A1) does not teach or disclose an oxidative coloring or bleaching composition comprising oxaloacetic acid as a dicarboxylic acid and amino acids of asparagine, methionine in a combination of an alkalizing agent selected from ammonium hydroxide, monoethanolamine and sodium silicate and wherein the composition further comprises at least one peroxy compound as claimed. Further, the closest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EISA B ELHILO/Primary Examiner, Art Unit 1761